 WILLOWCREST-BAMBERGER31Willowcrest-Bamberger for Convalescents and Na-tional Union of Hospital and Health Care Employ-ees, RWDSU,AFL-CIO,District 1199C.Case 4-CA-7270August 28, 1975DECISION AND ORDERshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:BY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOUpon a charge filed on February 26, 1975, by Na-tional Union of Hospital and Health Care Employ-ees,RWDSU, AFL-CIO, District 1199C, hereincalled the Union, and duly served on Willowcrest-Bamberger for Convalescents, herein called the Re-spondent, the General Counsel of the National La-bor Relations Board, by the Acting Regional Direc-tor for Region 4, issued a complaint on March 28,1975, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on January 20, 1975,following a Board election in Case 4-RC- 11134 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about February 24, 1975, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On April 4, 1975, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On June 2, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on June 10, 1975, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgment'Official notice is taken of the record in the representation proceeding,Case 4-RC-11134,as the term"record"isdefined in Secs.102.68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems,Inc.,166 NLRB938 (1967),enfd. 388 F.2d 683 (C.A. 4,1968);Golden Age BeverageCo,167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D C. Va., 1967),Follett Corp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (CA. 7, 1968); Sec9(d) of the NLRA.Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its responseto the Notice To Show Cause, Respondent disputestheUnion's majority status and the validity of thecertification on the ground that the Regional Direc-tor erred in overruling its challenges to the ballots ofthree employees cast in the election in the underlyingrepresentation proceeding.Our review of the record in the representation pro-ceeding, Case 4-RC-11134, indicates that in an elec-tion conducted pursuant to an agreement for consentelection the vote was 22 for the Union, 22 against theUnion, with 3 ballots challenged. Challenges werethus sufficient in number to affect the results of theelection. After an investigation, the Acting RegionalDirector issued a Report on Challenged Ballots andNotice of Hearing in which he ordered that a hearingbe held to resolve substantial and material factualissues. A hearing was held on October 7, 1974, beforea duly designated Hearing Officer. On December 20,1974, the Hearing Officer issued his Report on Chal-lenged Ballots in which he recommended that thechallenges to the three ballots be overruled and thatthe challenged ballots be opened and counted. Noexceptions to the Hearing Officer's report were filedby either party within the time provided therefor,whereupon the Regional Director adopted the find-ings, conclusions, and recommendations of the Hear-ingOfficerpro formain an Order Directing theOpening and Counting of Challenged Ballots. A re-vised tally of ballots indicated that a majority of thevalid votes had been cast in favor of the Union andtheRegionalDirector, accordingly, certified theUnion as the collective-bargaining representative ofthe employees in the unit found appropriate herein.Clearly, in its answer to the complaint and in itsresponse to the Notice To Show Cause, the Respon-dent is attempting to relitigate the same issues whichit raised and which were determined in the represen-tation proceeding, Case 4-RC-11134.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated in220 NLRB No. 13 32DECISIONSOF NATIONAL LABOR RELATIONS BOARDa prior representation proceeding.2All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding.Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Pennsylvania corporation, is a non-profit concern providing skilled nursing and conva-lescent servicesat its facility in Philadelphia, Penn-sylvania.During the past year Respondent'sgrossreceipts from services performed for patients exceed-ed $100,000. During the same period Respondentpurchased and received goods valued in excess of$50,000 indirectly from firms located outside theCommonwealth of Pennsylvania.We find, on the basis of the foregoing, that Re-spondent is, and has been atall timesmaterial here-in,an employer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.H. THE LABOR ORGANIZATION INVOLVEDNational Union of Hospital and Health Care Em-ployees, RWDSU, AFL-CIO, District 1199C, is a la-bor organization within the meaning of Section 2(5)of the Act.purposes within the meaning of Section 9(b) of theAct:All licensed practical nurses, nursing assis-tants, food service, housekeeping and mainte-nance personnel of Willowcrest-Bamberger forConvalescents, Philadelphia, Pennsylvania; butexcludingallother employees, clericals, guardsand supervisors as defined in the Act.2.The certificationOn September 10, 1974, a majority of the employ-ees of Respondent in said unit, in a secret ballot elec-tion conducted under the supervision of the RegionalDirector for Region 4, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on January 20, 1975, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about February 13, 1975, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about February 24, 1975, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since February 24, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargaining2 SeePittsburghPlate Glass C o . v N.L.R B,313 U S 146, 162 (1941),Rules and Regulationsof the Board,Secs.102.67(f) and 102.69(c).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce. WILLOWCREST-BAMBERGER33V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Willowcrest-Bamberger for Convalescents is anemployer engaged in commerce within the meaningof Section 2(6) and(7) of the Act.2.National Union of Hospital and Health CareEmployees,RWDSU, AFL-CIO,District1199C, is alabor organization within the meaning of Section2(5) of the Act.3.All licensed practical nurses,nursing assistants,food service,housekeeping and maintenance person-nel ofWillowcrest-Bamberger for Convalescents,Philadelphia,Pennsylvania;butexcludingallotheremployees,clericals,guards and supervisors as de-fined inthe Act,constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section9(b) of the Act.4.Since January 20,1975, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about February24, 1975, andat all times thereafter,to bargaincollectivelywith theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit,Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, Wil-lowcrest-Bamberger for Convalescents, Philadelphia,Pennsylvania, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with National Union of Hos-pital and Health Care Employees, RWDSU, AFL-CIO, District 1199C, as the exclusive bargaining rep-resentativeof its employees in the followingappropriate unit:All licensed practical nurses, nursing assis-tants, food service, housekeeping and mainte-nance personnel of Willowcrest-Bamberger forConvalescents, Philadelphia, Pennsylvania; butexcludingall other employees, clericals, guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facility in Philadelphia, Pennsylva-nia, copies of the attached notice marked "Appen-dix." 3 Copies of said notice, on forms provided by3In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director for Region 4, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Na-tional Union of Hospital and Health Care Em-ployees, RWDSU, AFL-CIO, District 1199C, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages,hours, and other terms and conditions ofemployment,and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All licensed practical nurses,nursing assis-tants, food service, housekeeping and mainte-nance personnel ofWillowcrest-BambergerforConvalescents, Philadelphia, Pennsylva-nia; butexcludingallother employees, cleri-cals, guards and supervisors as defined in theAct.W ILLOWCREST-BAMBERGERFOR CONVALESCENTS